Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS AGREEMENT made the     31st    day of     January    , 2012, by and between
ANCHORBANK fsb, a federally-chartered depository financial institution having
its principal office in Madison, Wisconsin (hereinafter referred to as the
“Company” or “AnchorBank” or “Employer”), and     Scott McBrair     (hereinafter
referred to as the “Employee”).

W I T N E S E T H:

WHEREAS, AnchorBank is in the banking business, providing a variety of financial
services, to its customers, including but not limited to, residential,
commercial and consumer loans and investments services throughout the State of
Wisconsin.

WHEREAS, the Company wishes to assure itself of the services of the Employee for
an initial twelve (12) month period and in a limited capacity as    Executive
Vice President – Retail Banking     and the Employee wishes to serve in the
employ of the Company in such a capacity.

And

WHEREAS, the parties agree upon the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the parties hereto, intending to be legally bound, hereby
agree as follows:

1. Position. The Employee shall serve the Company in a limited capacity as its
    Executive Vice President – Retail Banking    . The Employee hereby
represents that he is not bound by any confidentiality agreements or restrictive
covenants which restrict or may restrict his ability to perform his duties
hereunder, and agrees that he will not enter into any such agreements or
covenants during the term of the employment hereunder, except such restrictive
covenants or confidentiality agreements as are required by the Company. The
Employee shall report to the Chief Executive Officer (CEO), Chris Bauer. The
starting date of the position for purposes of this Agreement is _January 31,
2012 .

2. Duties. Employee shall devote his full business and professional time and
attention to the performance of his duties and responsibilities hereunder. The
Employee shall perform such duties as providing professional, technical and
analytical assistance to the Company in the area of     Retail Banking    ,
including reviewing and making recommendations for consideration by the CEO with
respect to various aspects of branch operations, marketing and the operation of
Anchor Investment Services. Employee shall also make recommendations on deposit
product offerings and pricing for consideration by the CEO and Pricing Committee
and shall render such other services and duties as may be assigned from time to
time by the Company. Employee’s duties include, but are not limited to,
oversight of personnel in the departments assigned to him and recommending for
approval by the CEO and Board of Directors of policies and procedures to
maximize the Bank’s retail operations. If approved by the CEO and/or Board,
Employee may be directed to implement recommendations or take such other steps
as may have been approved and directed. Employee is to meet with the CEO as
requested to discuss and substantiate recommendations and to seek approval by
the CEO and Board of Directors, as appropriate, prior to implementation.



--------------------------------------------------------------------------------

3. Location of Performance of Duties. It is anticipated that Employee will
perform his job duties at the corporate offices located in Madison, Wisconsin no
less than three (3) days per work week and the other days during the work week
at remote locations as approved by the CEO. However, the CEO reserves the right
to increase the days to be worked at the corporate offices based special
circumstances as determined by the CEO.

4. Conduct. The Employee shall at all times during his employment by the
Company;

4.1 Observe and confirm to all federal, state and local laws;

4.2 Comply with all of the Company’s employment policies applicable to
employees, including the Company’s then-current Employee Handbook (the “Employee
Handbook”);

4.3 All reasonable directions and orders of the CEO and/or his designee;

4.4 Otherwise act in a professional manner, setting the example of excellence to
the workforce, government officials and agencies, and community.

5. Reports. The Employee shall prepare any reports as requested by the CEO
and/or his designee on a timely basis.

6. Term of Employment and Compensation.

6.1 Term of Employment. The Company shall employ Employee for a period of one
(1) year, commencing on     January 31    , 2012 and ending on     January
31    , 2013, except as otherwise provided.

6.2 Salary. The Employee’s salary shall be     $385,000     per annum. The
Employee’s compensation shall be payable at the rate of $32,083 per month in
accordance with the Company’s normal payroll procedures.

6.3 EESA/ARRA. The Agreement is intended to comply with rules and regulations
pertaining to executive compensation under the Emergency Economic Stabilization
Act of 2008 (EESA), as amended by the American Recovery and Reinvestment Act of
2009 (the ARRA) and any amendments thereto and regulations which may have impact
on the Agreement, including those regulations which became effective upon
issuance by the U.S. Department of Treasury as 31 C.F.R. Part 30 on or about
June 15, 2009 (the “Regulations”). Effective during the period in which any
obligation of the Employers arising from financial assistance provided under the
United States Treasury’s Troubled Assets Relief Program (TARP) remains
outstanding (but not including any period during which the Federal Government
only holds warrants to purchase common stock of the Company), such that the
Company is subject to Section 111 of EESA (the “TARP Participation Period”),
Employers shall not, and shall not be obligated to, pay or accrue any bonus,
retention award or incentive compensation or make any payment for Employee’s
departure from the Employers for any reason (except for payments for services
performed or benefits accrued) to or for Executive to the extent prohibited by
Section 111 of EESA or the Regulations. If in the opinion of tax or regulatory
counsel selected by Employers



--------------------------------------------------------------------------------

and acceptable to Executive, it is necessary to limit or reduce Employee’s
compensation pursuant to this Section 8(iii), the Company shall take all
reasonable steps to restructure this Agreement and Employee’s compensation and
benefits in a manner intended to compensate the Employee according to the
original provisions and intent of this Agreement. This restructuring may, to the
extent permissible under EESA and/or the Regulations, include (a) delaying
payments during the TARP Participation Period to a time when the Company is no
longer subject to Section 111 of EESA, or (b) implementing payments or programs
not originally contemplated by the parties. If in the opinion of such counsel
there are payments or amounts not capable of restructuring, such amounts or
payments shall be deemed waived by Employee and Employee agrees to accept such
waiver; provided, however, that if Employee believes such opinion to be
incorrect, (A) Employers shall pay to the Employee the maximum amount of
payments and benefits which such opinion indicates there is a high probability
do not result in any such payment and benefits such opinion indicates there is a
high probability do not result in any such payment and benefits being in
violation of the EESA and/or the Regulations, and (B) Employers may request, and
Employee shall have the right to demand, that Employers request a ruling from
the IRS or other applicable regulatory authority as to whether the disputed
payments have such consequences. Any such request for a ruling shall be promptly
prepared and filed by the Employers, but in no event later than thirty (30) days
from the date of the Employee’s request as referred to above, and shall be
subject to Employee’s approval prior to filing, which shall not be unreasonably
withheld. Employers and Employee agree to be bound by any ruling received and to
make appropriate payments to each other to reflect the impact of EESA and the
Regulations on payments made or to be made as reflected by such rulings,
together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.

In the event the Employers cease to be subject to ARRA and/or Section 111 of
EESA and the Regulations for any reason, any limitations on amounts or payments
to Employee imposed by this Section 6.3 shall cease to be effective. The parties
to this Agreement recognize that further regulations under AARA and EESA, in
addition to the Regulations, may affect the amounts that may be paid under this
Agreement and agree that, upon issuance of any such further regulations this
Agreement may be modified as is in good faith deemed necessary in light of the
provisions of such regulations to achieve the intent and purposes of this
Agreement, and that consent to such modifications shall be unreasonably
withheld.

7. Expense Reimbursement. During the term of this Agreement, the Company shall
reimburse the Employee for all reasonable and necessary out-of-pocket expenses
incurred, such as, mileage for commuting at the IRS approved rate, lodging,
meals and other job and travel-related expenses or other expense as determined
by the Company with the Company’s prior written approval, by the Employee in
connection with the performance of his duties hereunder, upon the presentation
of proper accounts therefore in accordance with the Company’s policies. Such
reimbursement will be done within ten (10) days after the Company’s receipt of
Employee’s request for reimbursement.

8. Benefits. During the term of this Agreement, the Employee shall be entitled
to the employee benefits as provided in the Employee Handbook, dated March 1,
2011. Employee, if he satisfies the conditions for eligibility, will be eligible
to receive such other benefits that are available to employees with the similar
job title and job classification as Employee, including stock options and
restricted stock as is authorized and approved by the Board of Directors.



--------------------------------------------------------------------------------

9. Termination of Employment. Employee’s employment may be terminated by the
Company or Employee before the end of the term of the Agreement, as follows:

 

  (a) By Company. Employee can be terminated by the Company’s Board of Directors
or CEO at any time by written notice during the term of this Agreement for
“Cause” or for any other reason. For purposes of a termination for Cause, Cause
shall mean any termination because of Employee’s personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule, or regulation (other than traffic violations or similar offenses) or
final cease and desist order, or material breach of any provision of this
contract. Should Employee be terminated for Cause under this provision, Employee
will not be eligible to receive any further compensations or benefits for any
period after such termination.

 

  (b) By Employee Resignation. If Employee voluntarily resigns from the Company.
Employee agrees to give at least thirty (30) days written notice to the Company.
Employee agrees to continue to provide services consistent with the terms of
this Agreement throughout the thirty (30) day notice period and also to work
with the Company, CEO, and any person designated by the CEO as a replacement for
Employee to (i) wind up those matters with which Employee is involved which are
capable of resolution within the notice period, and (ii) assist in the training
of a replacement and in the transitioning of those matters not capable of being
wound up within the notice period. In consideration of continuing to provide
such services, together with providing assistant in winding up and transitioning
of matters, and contingent upon Employee providing the same during the entire
thirty (30) day period, the Bank agrees to pay Employee and amount equal to one
month’s salary for such services.

 

  (c) Suspension or Termination Required by the OTS or FDIC.

(A) If Executive is suspended and/or temporarily prohibited from participating
in the conduct of the Employers’ affairs by a notice served under
Section 8(e)(3), or Section 8(g)(1), of the Federal Deposit Insurance Act [12
U.S.C. § 1818(e)(3) and (g)(1)], the Employers’ obligations under the Agreement
shall be suspended as of the date of service of the notice unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the
Employers shall (i) pay Executive all of the compensation withheld while their
obligations under this Agreement were suspended, and (ii) reinstate such
obligations as were suspended.



--------------------------------------------------------------------------------

(B) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Employers’ affairs by an order issued under Section 8(e)(4)
or Section 8(g)(1) of the Federal Deposit Insurance Act [12 U.S.C. § 1818(e)(3)
and (g)(1)], all obligations of the Employers under the Agreement shall
terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.

(C) If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act [12 U.S.C. 1813 (x)(1)], all obligations under the
Agreement shall terminate as of the date of default, but this paragraph shall
not affect any vested rights of the Executive.

(D) All obligations under the Agreement shall be terminated, except to the
extent determined that continuation of the contract is necessary for the
Employers’ continued operations (i) by the Director of the OTS, or his or her’
designee at the time the FDIC or Resolution Trust Corporation (“RTC”) enters
into an agreement to provide assistance to or on behalf of the Employers under
the authority contained in Section 13(c) of the Federal Deposit Insurance Act or
(ii) by the Director of the OTS, or his or his designee, at the time it approves
a supervisory merger to resolve problems related to operations of the Employers
or when the Employers are determined by the Director of the OTS to be in an
unsafe or unsound condition. Any rights of the parties that have already vested,
however, shall not be affected by such action.

(E) In the event that 12 C.F.R. § 563.39, or any successor regulation, is
repealed, this Section 9© shall cease to be effective on the effective date of
such repeal. In the event that 12 C.F.R. § 563.39, or any successor regulation,
is amended or modified, this Agreement shall be revised to reflect the amended
or modified provisions if: (1) the amended or modified provision is required to
be included in this Agreement; or (2) if not so required, the Executive requests
that the Agreement be so revised.

10. Confidential Information.

10.1 Non-Disclosure. Employee acknowledges that AnchorBank is engaged in a
highly competitive industry which draws customers primarily from the local
communities both in and surrounding the locations of its corporate and branch
offices throughout the State of Wisconsin. AnchorBank has a proprietary interest
in its information, including without limitation, data and plans pertaining to
marketing/strategic/business planning, pricing information, training, and
personnel information, all of which are highly confidential and/or constitute
trade secrets. Employee further acknowledges that AnchorBank obtains and
compiles, at significant expense, highly sensitive customer information,
including, but not limited to, customer names, addresses, telephone numbers,
social security numbers, account numbers, and asset and/or investment
information, such as name, nature and amount of assets, date of transactions and
other such information and that AnchorBank has developed and implemented
comprehensive security measures to protect such information and that AnchorBank
has



--------------------------------------------------------------------------------

developed and implemented comprehensive security measures to protect such
information from unauthorized disclosure, which are required under federal,
specifically, the Gramm leach Bliley Statue, and implementing regulations, known
as Regulation P – Privacy of Consumer Financial Information.

10.2 Employee acknowledges that such confidential and proprietary information is
contained at AnchorBank’s offices, in AnchorBank’s computer network systems, and
other electronic communication devices which Employee may be given access.

10.3 Employee acknowledges that such confidential and proprietary information is
owned and shall continue to be owned by AnchorBank. Except as provided in this
paragraph, Employee agrees:

10.3.1 During the term of his employment and for a period of one (1) year after
such employment terminates, not to use such information for any purpose
whatsoever or to divulge such information to any person other than AnchorBank or
persons to whom AnchorBank has given its consent unless such information has
already become common knowledge or unless Employee is compelled to disclose it
by governmental process;

10.3.2 To the extent that such information constitutes information protected by
the Uniform Trade Secrets Act, Section 134.90, Wis. Stats., Employee agrees not
to use or divulge such information, during the term of his employment and
thereafter indefinitely, until such information is no longer protected by the
foregoing statute or unless AnchorBank has given its consent;

10.3.3 To the extent that such information constitutes information protected by
the Gramm Leach Bliley Statute, Employee agrees not to use or divulge customer
personal information, such as, social security numbers, account numbers, and
asset and/or investment information, such as name, nature and amount of assets,
date of transactions and other such information, during the term of his/her
employment and thereafter indefinitely.

10.4 Upon termination, all documents and information listed in paragraph 10.1
shall be returned to AnchorBank, unless otherwise authorized by AnchorBank. To
the extent the property belongs to any other affiliate of AnchorBank, AnchorBank
will forward the information to the affiliate.

10.5 Employee agrees not to make any copies of any trade secret or confidential
information for use outside of AnchorBank’s office except as specifically
authorized in writing by AnchorBank.

10.6 Notice of Disclosure. In the event that the Employee is required, by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process, to disclose any confidential
material relating to the Company, the Employee shall provide the Company with
prompt notice thereof so that the Company may seeks an appropriate protective
order and/or waive compliance by the Employee with the provisions hereof;
provided, however, that if in the absence of a protective order or the receipt
of such a waiver, the Employee is, in the opinion of counsel for the Company or
the Employee, compelled to disclose confidential material not otherwise
disclosable hereunder to any legislative, judicial or regulatory body, agency or
authority, or else be exposed to liability for contempt, fine or penalty or to
other censure, such confidential material may be so disclosed.



--------------------------------------------------------------------------------

11. Discoveries and Inventions. Employee agrees that all inventions, designs,
improvements, writings, research, analysis, and discoveries made during the term
of this Agreement and pertaining to the business conducted by AnchorBank shall
be the exclusive property of AnchorBank, as determined solely by AnchorBank.
Employee shall assist AnchorBank in obtaining patents, trademarks, service marks
and/or copyrights on all suck inventions, designs, improvements, writings and
discoveries deemed suitable for patent, trademark, service mark, or copyright by
AnchorBank, and shall execute all documents and do all things necessary to
obtain letters, patents, or copyrights, vest AnchorBank with full and exclusive
title thereto, and protect the same against infringements by others.

12. Goodwill. At no time, may Employee take any action or make any statement the
effect of which is intended to disparage the goodwill of the Company or the
business reputation of good name of the Company, its officers, directors or
employees, or be otherwise detrimental to the Company.

13. Equitable Relief/Court Jurisdiction. In the event of a breach or threatened
breach of this Agreement, the non-breaching party shall be entitled to
pre-judgment injunctive relief or similar equitable relief (and the breaching
party shall reimburse the Company for the costs and reasonable attorneys’ fees
of procuring such an injunction or relief) restraining the breaching party from
committing or continuing any such breach or threatened breach or granting
specific performance of any act required to be performed, without the necessity
of showing any actual damage or that money damages would not afford an adequate
remedy and without the necessity of posting any bond or other security. The
parties also hereby consent to the jurisdiction of the Federal courts located in
the Western District of Wisconsin and the state courts located in Dane County
for any proceedings under this Agreement. Nothing herein shall be construed as
prohibiting either party from pursuing any other remedies at law or in equity
which it may have.

14. Successors and Assigns. The Employee may not assign this Agreement or any
part thereof.

15. Governing Law. This Agreement shall be deemed a contract made under, and for
all purposes shall be construed in accordance with, the laws of the State of
Wisconsin applicable to contracts to be performed entirely within such State.

16. Entire Agreement. This Agreement contains all the understandings and
representations between the parties hereto pertaining to the subject matter
hereof and it supersedes all undertakings and agreements, whether oral or in
writing, if there be any, previously entered into by them with respect thereof.

17. Amendment. No modification, amendment or addition to this Agreement will be
valid or enforceable unless it is in writing and signed by both parties.



--------------------------------------------------------------------------------

18. Waiver. Failure to insist upon the full performance of an obligation or
failure to exercise rights under this Agreement shall not constitute a waiver as
to future defaults or exercise of rights.

19. Notices. All notices, demands and other communications which may or are
required to be given under this Agreement must be in writing, must be given
either by personal delivery or by registered or certified mail and will be
deemed to have been given when personally delivered or when deposited in the
mail, postage prepaid, address to the residence of Employee or his legal
representative or to the business address of the Company, as the case may be, or
to such other addresses either party may designate by written notice to the
other party.

20. Severability. This invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.

21. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

22. Counterparts. This Agreement may be executed in counterparts, both of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this agreement on the date
first above written.

 

ANCHORBANK fsb By:   /s/ Chris Bauer   Chris Bauer, Chief Executive Officer
EMPLOYEE:   /s/ Scott McBrair